REQUESTED BY: Holly Jensen, Director, Department of Motor Vehicles
Is a truck-tractor which has been converted to a lime spreader defined as a motor vehicle for purposes of registration in Neb.Rev.Stat. § 60-301(1) (Reissue 1984)?
Neb.Rev.Stat. § 60-301(1) defines "motor vehicles" as follows:
Motor vehicles shall include all vehicles propelled by any power other than muscular power, except mopeds, farm tractors, self-propelled equipment designed and used exclusively to carry and apply fertilizer, chemicals, or related products to agricultural soil and crops, and other implements of husbandry designed and used primarily for tilling the soil and harvesting crops or feeding livestock. . .
You have inquired whether a lime-spreader is considered a "motor vehicle" as defined in § 60-301(1).
For the purposes of this opinion, it is our understanding that this vehicle has been converted from a truck-tractor to a lime spreader for the exclusive purpose of spreading lime to the soil. If the lime spreader is `designed and used exclusively to carry and apply fertilizer, chemicals, or related products to agricultural soil and crops,' the spreader will fall within the exception to the definition of a motor vehicle contained in §60-301(1). However, if a lime spreader truck is designed and used for purposes in addition to carrying and applying lime and related products to the soil, the spreader will not fall within the exception to the definition of a motor vehicle contained in § 60-301(1) and will be required to be registered under Neb.Rev.Stat. § 60-302. Thus, the only way that a lime spread would fall outside of the definition of a motor vehicle would be if the spreader were designed and used exclusively to carry and apply the products to soil and crops.
Sincerely,
ROBERT M. SPIRE Attorney General
Janie Castaneda Assistant Attorney General